Citation Nr: 0707947	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2004 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that the claimant was not entitled to VA benefits 
because the appellant lacked status as a veteran.

The Board notes that in the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2004, the 
appellant indicated that he wanted to have a hearing before 
the Board in Washington, DC.  He subsequently submitted a 
statement in August 2004, wherein he withdrew his hearing 
request.  Therefore, the Board finds that there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2006).

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant in this case had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  38 
U.S.C.A. §§ 101, 107, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in 
their possession that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of the claim for 
basic eligibility as a veteran, any failure to provide notice 
as to the effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case turns on whether the appellant had qualifying 
service.  As will be discussed in greater detail below, the 
Board is bound by the determinations of the service 
department on such matters.  In this case, the service 
department has advised VA that the appellant does not have 
qualifying service as a veteran for the purpose of receiving 
VA benefits.  In essence, as the law regarding verification 
of military service is dispositive in this case, the VCAA is 
not applicable.

However, assuming without deciding that the VCAA applies, the 
Board believes that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the February 2004 letter, the decision, and 
the July 2004 statement of the case informed the appellant of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  He was 
notified of the criteria for meeting the basic eligibility 
requirements for VA benefits and the reasons that his claim 
had been denied.  VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
 
The Board notes that the appellant submitted additional 
evidence to the RO in November 2004.  The RO did not issue a 
supplemental statement of the case after receiving the 
additional evidence.  Such evidence must be considered by the 
agency of original jurisdiction for review, and a 
Supplemental Statement of the Case (SSOC) must be prepared 
unless this procedural right is waived.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  The 
appellant has not waived his right to preliminary review by 
the RO.  See 38 C.F.R. § 20.1304(c) (2006).  The evidence in 
this instance consists of a November 2004 personal statement 
by the appellant indicating that he served in the United 
States Armed Forces from 1941 to 1946.  Since this statement 
essentially duplicates the appellant's previous statements 
already of record, it has little material bearing, and does 
not preclude a decision by the Board at this time.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the statements from the 
National Personnel Records Center denying record of the 
appellant's service.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  No further assistance to the appellant with the 
development of evidence is required.

II.  Analysis     

The appellant contends that he served in the Philippine Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.  In support 
of his claim, the appellant submitted a March 1996 
certification statement from the Armed Forces of the 
Philippines that identifies him under another name, and 
states that he served in the 1st Squad, 2nd Platoon Staff 
Squadron 55 BN#3 in the Philippine Army.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerrilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
appropriate U.S. Service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that he 
is entitled to VA benefits based on his qualifying military 
service in the United States Armed Forces during World War 
II.  Although he has submitted evidence in support of his 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of his submissions consists of a document from a United 
States service department.  Specifically, the appellant did 
not submit a DD Form 214, a Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge issued by a United States service department.  38 
C.F.R. § 3.203(a)(1).

In February and August of 2004, VA requested the service 
department to verify whether the appellant served in the U.S. 
Armed Forces in the Philippines.  The record illustrates that 
in March 2004, the service department certified that it had 
no record of the appellant serving as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Similarly, in September 2004, the service department stated 
that the "[s]ubject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  The service department's certification was based 
on both the name under which the appellant filed his claim 
with VA and the additional name listed on the March 1996 
certification form provided by the appellant.  The service 
department's verification is binding on VA such that VA has 
no authority to change or amend the finding.  Duro, 2 Vet. 
App. at 532.

Because the service department certified that the appellant 
had no service in the U.S. Armed Forces in the Philippines, 
the Board finds that the appellant is not a "veteran" for 
VA benefits purposes and that the appellant is, thus, not 
eligible for benefits under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


